Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 21-40 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of Patent No. 10198877.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:


Instant Application
Patent (10198877)
1. A method of establishing communication channels among networked devices, comprising: executing, by a first computing device disposed in a vehicle, a first digital assistant application on the first computing device, the first digital assistant application capable associated with a first plurality of action intent requests; establishing, by the first computing device, a connection with a data processing system, the data processing system hosting resources for a second digital assistant application executing on a second computing device, the second digital assistant application associated with a second plurality of action intent requests; acquiring, by the first computing device, an input audio signal via a sensor of the first computing system, subsequent to establishment of the connection with the data processing system; -6- 4838-0650-4944.1Atty. Dkt. No. 098981-6581(GGL-108USCiP3) transmitting, by the first computing device, the input audio signal to the data processing system to parse the input audio signal to identify a digital component and to select an action intent request from the second plurality of action intent requests; receiving, by the first computing device, from the data processing system, the digital component and the action intent request; processing, by the first computing device, via the first digital assistant application, the action intent request selected from the second plurality of action intent requests of the second digital assistant application to generate an output; and presenting, by the first computing device, the digital component and the output based on the processing of the action intent request.
1. A method implemented by one or more processors, the method comprising: identifying, by an automobile automated assistant, a first action intent request that is generated at a client device, the client device being paired with an automobile computer system via a wireless communication channel, wherein the automobile computer system includes the automobile automated assistant; determining, in response to identifying the first action intent request, that the first action intent request identifies: a first requested action to be performed, content data to be accessed for performing the requested action, and an identifier that is associated with an application that at least partially caused the first action intent request to be available to the automobile computer system; causing, in furtherance of the first requested action to be performed, an automated assistant interface accessible to the automobile computer system to provide an output to a user of the automobile computer system, wherein the output is based on the content data of the first action intent request; determining, by the automobile automated assistant, that the user provided an input in response to the output provided at the automated assistant interface; providing, in response to determining that the user provided the input, a second action intent request to the client device, wherein the second action intent request identifies: a second requested action to be performed at the client device, other content data that is based on the input provided by the user, and the identifier; and causing the second requested action to be performed at the client device according to the second action intent request, wherein the second requested action is performed by the application using the other content data, and the application is identified by the client device using the identifier provided in the second action intent request.


The claim 1 of the instant application is obvious in relation to claims 1-12 of the Patent (10198877) that has been issued an allowance. This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

5.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443